               IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF HAWAII
___________________________________
JOHN RODRIGUES, JR.,                )
                                    )
               Plaintiff,           )
                                    )
     v.                             ) Civ. No. 18-00027 ACK-RLP
                                    )
COUNTY OF HAWAII; SAMUEL JELSMA,    )
individually, DOE PERSONS 1-10;     )
DOE PARTNERSHIPS 1-10; DOE          )
CORPORATIONS 1-10; ROE              )
“NON-PROFIT” CORPORATIONS 1-10;     )
AND ROE GOVERNMENTAL                )
ENTITIES 1-10,                      )
                                    )
               Defendants.          )
___________________________________)

 ORDER GRANTING DEFENDANTS COUNTY OF HAWAII AND SAMUEL JELSMA’S
            MOTION TO DISMISS FIRST AMENDED COMPLAINT

          For the reasons detailed below, the Court GRANTS

Defendants’ Motion to Dismiss the First Amended Complaint, ECF

No. 17, and dismisses all of Plaintiff’s claims without

prejudice.

                       FACTUAL BACKGROUND

          According to the First Amended Complaint (“FAC”), ECF

No. 16, Plaintiff John Rodrigues, Jr. (“Plaintiff”) is a retired

police officer who retired on August 31, 2016, after serving

with the Hawai`i County Police Department (“HCPD”) for twenty-

six years, FAC ¶ 10.   At all relevant times, Plaintiff was a

“qualified retired law enforcement officer” as that term is

defined under 18 U.S.C. § 926C (the “Law Enforcement Officers


                                1
Safety Act” or “LEOSA”).    Id. ¶ 96.   Plaintiff had met standards

for qualification in firearms training for active law

enforcement officers with the HCPD, including for his Remington

shotgun and 9mm Smith & Wesson handgun; these qualifications

expired on December 24, 2016.     Id. ¶ 89. 1

           On or about January 26, 2017, at 10 a.m., Plaintiff

called 911 to request police assistance after he was threatened

by an individual known to him as Wesley “Mana” Brooks.    Id. ¶¶

11–12.   Witnesses informed HCPD officers that Brooks had

brandished what appeared to be a chrome-plated, 9mm handgun,

chambered a round, pointed the handgun at Plaintiff, and fired a

round at him.   Id. ¶ 13.   At no point did Plaintiff take out,

brandish, or display any firearms, or point any firearms in

Brooks’s direction.   Id. ¶ 14.

           One of the responding officers was Defendant Samuel

Jelsma (“Defendant Jelsma”), a captain in the HCPD.    Id.   ¶ 15.

Plaintiff and Defendant Jelsma were acquainted, and Defendant
1
  Plaintiff asserts in his Opposition, and attaches thereto an
exhibit purporting to show, that in fact his qualifications for
the at-issue firearms were valid on January 26, 2017. See Opp.
at 22; id. at Ex. 10, ECF No. 24-2 at 1–2. For the purposes of
the instant Motion, of course, this allegation is irrelevant.
“In determining the propriety of a Rule 12(b)(6) dismissal, a
court may not look beyond the complaint to a plaintiff’s moving
papers, such as a memorandum in opposition to a defendant’s
motion to dismiss. . . . The focus of any Rule 12(b)(6)
dismissal—both in the trial court and on appeal—is the
complaint.” Schneider v. Calif. Dept. of Corr., 151 F.3d 1194,
1197 n.1 (9th Cir. 1998) (emphasis in original) (citations
omitted).


                                   2
Jelsma had and has a personal grudge against Plaintiff.        Id. ¶

65.   This grudge stems from a number of incidents, but first

arose in the 1990s, when the two were roommates during a two-

week specialized Traffic Enforcement Unit training in Honolulu.

Id. ¶¶ 65, 65(a).      There, Defendant Jelsma deliberately

irritated and mocked Plaintiff about the course material,

studying, and preparing for the training’s final exam.        Id. ¶

65(b).

           Later, after Defendant Jelsma’s promotion to sergeant,

Plaintiff was assigned to assist him in a DUI enforcement

roadblock.    Id. ¶ 65(c).    Defendant Jelsma instructed Plaintiff

to perform an activity that Plaintiff believed to be

inefficient, and did not appreciate it when Plaintiff expressed

that opinion.    Id.

           In approximately 2010 or 2011, Plaintiff was once

again assigned to assist Defendant Jelsma, this time in locating

and arresting a dangerous fugitive.      Id. ¶ 65(e).   When the

fugitive was cornered, Defendant Jelsma, in the presence of

other law enforcement officers, repeatedly refused to go in and

make the arrest.     Id.   Plaintiff proceeded to make the arrest

without incident, after which point Defendant Jelsma was hostile

toward Plaintiff due to a perceived slight to Defendant Jelsma’s

reputation.    Id.




                                    3
           Most recently, prior to Plaintiff’s retirement,

Plaintiff and another officer spotted a fugitive driving a

stolen truck; upon seeing Plaintiff, the fugitive sped away,

driving well over the speed limit.    Id. ¶ 65(f).    Plaintiff

contacted the Pahoa HCPD station (of which Defendant Jelsma was

the captain) over the police radio to inform them that a

fugitive was driving a stolen truck in their direction.        Id.

Plaintiff was not in pursuit of the fugitive, but Defendant

Jelsma contacted Plaintiff over the police radio and ordered him

to come to the Pahoa station to type out a memo or report

concerning his pursuit of the fugitive.     Id.   Plaintiff,

thinking this was odd, contacted his supervisor, who overrode

Defendant Jelsma’s order and informed Defendant Jelsma over the

police radio that Plaintiff would not be typing out a memo or

report.   Id.   This embarrassed Defendant Jelsma.    Id.

           Based on these incidents, and on comments from

coworkers, Plaintiff believes that Defendant Jelsma would use

any and every opportunity to embarrass, humiliate, or discipline

him.   Id. ¶ 65(g).

           When HCPD officers arrived at the scene on January 26,

2017, Defendant Jelsma approached Plaintiff and asked if he had

any firearms in his vehicle.    Id. ¶ 15.   Plaintiff responded in

the affirmative, id. ¶ 16, at which point Defendant Jelsma said,




                                  4
“We need a consent from you to enter your vehicle,” id. ¶ 17.

Plaintiff gave his consent.   Id. ¶ 18.

          Before the search commenced, Plaintiff took out a

photographic identification card issued to him by HPCD, which

identified Plaintiff as a retired detective from HCPD, id. ¶ 19,

and which read, on the back, as follows:

          This card is for identification purposes
          only, pursuant to 18 United States Code [§]
          926C(d), Carrying of Concealed Firearms By
          Qualified Retired Law Enforcement Officers.
          This identification DOES NOT perm[i]t the
          holder to carry a concealed firearm pursuant
          to 18 United States Code [§] 926C and in
          [and] of itself is not inte[n]ded to comply
          with or be applicable to State statutes and
          administrative rules governing
          identification for the purpose of carrying a
          concealed and/or unconcealed firearm.

FAC, Declaration of John Rodrigues, Jr. (“Rodrigues Decl.”), ECF

No. 16-10 ¶ 13; FAC Ex. 2 (“ID Card”), ECF No. 16–2 at 1–2. 2

Plaintiff attempted to hand the identification card to Defendant

Jelsma, and told Defendant Jelsma (in the presence of other HCPD

officers) that he was permitted to carry concealed firearms

under LEOSA, but Defendant Jelsma ignored Plaintiff’s statements

and refused to look at the ID Card.   FAC ¶¶ 20–22.
2
  A court resolving a motion to dismiss may consider three types
of materials, other than the complaint itself, without
converting the motion to a summary judgment motion: documents
attached to the complaint, documents incorporated by reference
into the complaint, and matters that are properly the subject of
judicial notice. See Lee v. City of Los Angeles, 250 F.3d 668,
688–89 (9th Cir. 2001). Here, Plaintiff attached a number of
documents to the FAC, including the ID Card.


                                 5
           Plaintiff then related to Defendant Jelsma the history

between Plaintiff’s family and Brooks.     Id. ¶¶ 23–30.   Among

other incidents, Brooks had previously made death threats

against Plaintiff’s son while brandishing an AK-47 assault rifle

and a chrome-plated 9 mm handgun.     Id. ¶ 23–24.   Brooks had also

stalked the Plaintiff’s son at his workplace and had threatened

his life in front of others.   Id. ¶ 25.    Plaintiff’s son

reported each incident to the HCPD, which had taken no action

against Brooks and had not investigated any of the claims made

by Plaintiff’s son.   Id. ¶ 26.   Plaintiff told Defendant Jelsma

that Brooks’s threats and actions were escalating dangerously,

and that Plaintiff wanted to protect his son’s life and ensure

that HCPD detained and investigated Brooks, id. ¶ 28–29, but

that Plaintiff was concerned that HCPD was doing nothing.      Id. ¶

30.   Defendant Jelsma responded that Plaintiff should have

called HCPD and spoken to a supervisor.     Id. ¶ 31.   When

Plaintiff expressed concern that Brooks would act on his

threats, and asked why HCPD was not taking action, Defendant

Jelsma ignored him.   Id. ¶ 32.

           HCPD officers then searched Plaintiff’s vehicle, and

recovered a Remington shotgun and a 9mm Smith and Wesson

handgun, id. ¶ 33, both of which were legally registered to

Plaintiff, id. ¶¶ 38–39.   The Remington shotgun was on the floor

of Plaintiff’s truck, in the back of the cab, id. ¶ 34, and the

                                  6
9mm Smith and Wesson handgun was in a holster on the floor

beneath the driver’s seat, id. ¶ 35.       During the search,

Plaintiff displayed the ID Card and told the HCPD officers he

was allowed to carry concealed firearms, id. ¶ 36, but Defendant

Jelsma ordered the officers to continue the search, id. ¶ 37.

Plaintiff then again asked Defendant Jelsma if he intended to do

anything about Brooks and the threats against Plaintiff’s son,

but Jelsma continued to ignore Plaintiff.        Id. ¶ 40.

            At approximately 11:02 a.m., Defendant Jelsma

instructed Plaintiff to drive himself to the Pahoa police

station, where later he would be free to go.        Id. ¶ 41.

Plaintiff was not under arrest.      Id. ¶ 42.    Plaintiff drove

directly to the Pahoa police station, followed closely by an

HCPD officer.      Id. ¶ 43.

            Plaintiff was directed by an HCPD officer to go into

an interrogation room and remain there.       Id. ¶ 45.   Plaintiff

heard over the police radio that Defendant Jelsma had arrived at

the Pahoa station, id. ¶ 46, and went to the doorway to meet

him, id. ¶ 47.      Plaintiff asked Defendant Jelsma when he was

going to conduct the Advice of Rights (“AOR”) so that Plaintiff

could leave, as Defendant Jelsma had earlier said Plaintiff

could do.    Id.    Plaintiff again displayed the ID Card to

Defendant Jelsma and said that, under LEOSA, he was permitted to

carry concealed firearms.      Id. ¶ 48.   Defendant Jelsma ignored

                                    7
Plaintiff and would not look at the ID Card.      Id. ¶ 49.

Plaintiff attempted to hand the ID Card to Defendant Jelsma, who

would not take it.    Id. ¶ 50.

            Plaintiff asked Defendant Jelsma if the HCPD intended

to do anything about Brooks, but Defendant Jelsma instructed

Plaintiff to “wait.” Id. ¶ 51.    Plaintiff asked Defendant Jelsma

if he was under arrest, to which Defendant Jelsma responded,

“No!” Id. ¶ 52.    Plaintiff inquired if he was free to leave, and

again, Defendant Jelsma said, “No!” Id. ¶ 53.      Confused,

Plaintiff sought clarification, stating that he was not under

arrest but he was not free to go.     Id. ¶ 54.   Defendant Jelsma

responded loudly, “No, you are not under arrest, but you are not

free to leave.” Id. ¶ 55.    When Plaintiff repeated Defendant

Jelsma’s statement, the latter confirmed: yes, the Plaintiff was

not under arrest, and “Yes, you can’t leave; you need to wait.”

Id. ¶ 57.

            At this point, in order to test Defendant Jelsma’s

intentions and determine whether he was under arrest, Plaintiff

declared himself to be thirsty and asked Defendant Jelsma if he

could retrieve his hydro-flask full of water from his truck.

Id. ¶ 60.    Defendant Jelsma allowed Plaintiff to retrieve his

hydro-flask under armed police escort.     Id.¶ 61.   Upon his

return to the interrogation room, Plaintiff against asked

Defendant Jelsma if he planned on conducting any investigation

                                  8
into Brooks and his threats against Plaintiff’s son, but

Defendant Jelsma ignored Plaintiff.    Id. ¶ 62.

           Plaintiff got the clear impression that Defendant

Jelsma was unconcerned with Brooks and with the safety of

Plaintiff’s son, and, because of Defendant Jelsma’s statements

and demeanor, that Defendant Jelsma was trying to discredit

Plaintiff and ruin his reputation in the community.    Id. ¶¶ 63,

64.   From the interrogation room, Plaintiff could clearly hear

Defendant Jelsma’s voice from an adjacent room as he conversed

with other officers, trying to find any and every possible

violation of the law for which they could arrest Plaintiff.    Id.

¶ 66.

           At approximately 2 p.m., an HCPD officer, under

Defendant Jelsma’s orders, placed Plaintiff under arrest for

three counts of terroristic threatening in the first degree and

six firearm violations.   Id. ¶ 67.   Before being placed under

arrest, Plaintiff again displayed his ID Card and informed the

arresting officer that, under LEOSA, he was permitted to carry

concealed weapons.   Id. ¶ 68.   Plaintiff attempted to hand his

ID Card to the arresting officer, but the officer would not

accept or examine it, id., but instead informed Plaintiff that

Defendant Jelsma’s mind was made up, id. ¶ 69.     In violation of

HCPD standard operating procedure, Plaintiff was given no

information regarding the identity of the person he was supposed

                                  9
to have threatened, or about his alleged firearms violations.

Id. ¶¶ 70–71.   After Plaintiff’s arrest, Detective Kelii, an

HCPD officer, informed him that the prosecuting attorney for the

County of Hawai`i had been contacted and had advised Defendant

Jelsma to release Plaintiff because, under LEOSA, Plaintiff

should not have been arrested.    Id. ¶ 72.    Plaintiff was

released, pending further investigation, after over four hours

in custody.   Id. ¶ 73.   In violation of HCPD standard operating

procedure, Plaintiff was given no information about his arrest

after his release from custody.    Id. ¶ 74.

           Shortly after Plaintiff’s arrest, Defendant Jelsma and

the County of Hawai`i (together, “the County Defendants”) issued

two media releases about Plaintiff’s arrest and charges.       Id. ¶

75.   The first, issued on January 26, 2017, read in relevant

part as follows:

           HPD Investigating ‘Shots Fired’ Report in
           Puna

           Hawai`i Island police are investigating a
           firearms incident initially reported as
           “gunshots fired” in the Hawaiian Paradise
           Park subdivision in lower Puna. Responding
           officers contacted a group of individuals
           near the area where the shots were reported,
           although the preliminary investigation has
           thus far indicated that no shots were fired.
           Detectives assigned to the Criminal
           Investigations Section are continuing the
           investigation.




                                  10
Rodrigues Decl. ¶ 16; FAC Ex. 4, ECF No. 16-4 at 1.    This

release was published to the community at large in print media

and through text and mobile phone messages.    FAC ¶ 75(a).   The

second, which the Defendants issued on January 27, 2017,

included a recent picture of Plaintiff and read thusly:

          Hakalau Man Arrested for Firearms,
          Terroristic Threatening

          East Hawai`i detectives arrested a 50-year-
          old Hakalau man late Thursday afternoon,
          Jan. 26, as part of their investigation into
          a firearms incident earlier in the day in
          Puna.

          John Rodrigues Jr. was arrested on suspicion
          of three counts of first-degree terroristic
          threatening and six firearms violations.
          After conferring with prosecutors, police
          released Rodrigues pending further
          investigation.

          The incident was initially reported as
          “gunshots fired” in the Hawaiian Paradise
          Park subdivision in lower Puna at
          approximately 10 a.m. Responding officers
          contacted a group of individuals near where
          the shots were reported and were able to
          determine that no shots had been fired,
          although firearms were involved in a
          confrontation.

          Detectives assigned to the Criminal
          Investigations Section are continuing the
          investigation[.]

FAC Ex. 4 at 2.

          Due to a conflict of interest, the prosecuting

attorney for Defendant County of Hawai`i (“County”) referred any

criminal charges against Plaintiff to the Department of the

                               11
Attorney General, State of Hawai`i, which also had a conflict of

interest and referred the matter to the prosecuting attorney for

the County of Kaua`i. 3    FAC ¶ 77.    On or about August 17, 2017,

the prosecuting attorney for the County of Kaua`i informed

Plaintiff that he would not pursue any criminal action against

Plaintiff, closed the case against Plaintiff, and notified the

Department of the Attorney General, State of Hawai`i, about the

decision.    Id. ¶ 79.    The Department of the Attorney General

also decided not to prosecute Plaintiff.       Id. ¶ 80.    In a

conversation with Plaintiff, Mitch Roth, the prosecuting

attorney of the County of Hawai`i, stated that under LEOSA

Plaintiff was allowed to carry concealed firearms.         Id. ¶ 82.

            After Plaintiff’s arrest, Brooks appeared at

Plaintiff’s son’s workplace and threatened him; the County

Defendants did not intervene.     Id. ¶ 76.

                          PROCEDURAL BACKGROUND

            On January 9, 2018, Plaintiff filed a complaint in

state court against the County, Defendant Jelsma, Doe Persons 1–

10, Doe Corporations 1–10, Roe “Non-Profit” Corporations 1–10,

and Roe Governmental Entities 1–10 (collectively, “Doe

Defendants”).    ECF No. 1-2.   The complaint alleged eight counts:

(1) violation of 42 U.S.C. § 1983 (“§ 1983”) by Defendant
3
  The conflicts of interest stemmed from Plaintiff having served
as a witness in felony cases handled by the at-issue offices.
FAC ¶ 78.


                                   12
Jelsma; (2) violation of § 1983 by the County; (3) false

arrest/false imprisonment; (4) defamation “per se”; (5)

defamation “per quod”; (6) false light; (7) intentional

infliction of emotional distress (“IIED”); and (8) negligent

infliction of emotional distress (“NIED”).      Id. ¶¶ 710–132.    On

January 18, 2018, the County Defendants filed a notice of

removal with this Court.     ECF No. 1.   The County Defendants

filed a motion to dismiss on January 26, 2018.      ECF No. 5.    On

April 20, 2018, the Court entered an order granting the motion

and dismissing all of Plaintiffs’ claims without prejudice

(“April 20, 2018 Order”).     ECF No. 14.   In the April 20, 2018

Order, the Court gave Plaintiff thirty days to file an amended

complaint.    Id. at 34.

           On May 17, 2018, Plaintiff filed the FAC, alleging the

same eight claims as alleged in the original complaint.      ECF No.

16.   Along with the FAC, Plaintiff filed nine exhibits and five

declarations.    See ECF Nos. 16-1–16-14.    The County Defendants

filed the instant Motion to Dismiss (“Motion”), ECF No. 17, and

an accompanying memorandum (“MTD”), ECF No. 17-1, on May 21,

2018.   A hearing on the Motion was originally scheduled for

September 4, 2018, ECF No. 18, but was continued until November

13, 2018, at the Court’s request, ECF No. 22.      On October 23,

2018, Plaintiff filed an opposition (“Opposition” or “Opp.”) to

the Motion.    ECF No. 24.   The County Defendants filed a reply

                                  13
(“Reply”) on October 31, 2018.    The Court held a hearing on the

Motion on Tuesday, November 13, 2018.

                              STANDARD

            Federal Rule of Civil Procedure (“Rule”) 12(b)(6)

authorizes the Court to dismiss a complaint that fails “to state

a claim upon which relief can be granted.”    Fed. R. Civ. P.

12(b)(6).    Rule 12(b)(6) is read in conjunction with Rule 8(a),

which requires only “a short and plain statement of the claim

showing that the pleader is entitled to relief.”    Fed. R. Civ.

P. 8(a)(2).    The Court may dismiss a complaint either because it

lacks a cognizable legal theory or because it lacks sufficient

factual allegations to support a cognizable legal theory.

Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir.

1988).

            In resolving a Rule 12(b)(6) motion, the Court must

accept all well-pleaded factual allegations as true and construe

them in the light most favorable to the plaintiff.    Sateriale v.

R.J. Reynolds Tobacco Co., 697 F.3d 777, 783 (9th Cir. 2012).

The complaint “must contain sufficient factual matter, accepted

as true, to ‘state a claim to relief that is plausible on its

face.’”   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).    “If

there are two alternative explanations, one advanced by

defendant and the other advanced by plaintiff, both of which are

                                 14
plausible, plaintiff’s complaint survives a motion to dismiss

under Rule 12(b)(6).”     Starr v. Baca, 652 F.3d 1202, 1216 (9th

Cir. 2011).    But “[t]he plausibility standard . . . asks for

more than a sheer possibility that a defendant has acted

unlawfully.”    Iqbal, 556 U.S. at 678.    “Where a complaint pleads

facts that are ‘merely consistent with’ a defendant’s liability,

it ‘stops short of the line between possibility and plausibility

of entitlement to relief.’”     Id. (quoting Twombly, 550 U.S. at

557).

            When the Court dismisses a complaint pursuant to Rule

12(b)(6), it should grant leave to amend unless the pleading

cannot be cured by new factual allegations.     OSU Student All. v.

Ray, 699 F.3d 1053, 1079 (9th Cir. 2012).

                              DISCUSSION

     I.     Count I: § 1983 Against Defendant Jelsma

            “Section 1983 provides a cause of action against state

actors who violate an individual’s rights under federal law.”

Filarsky v. Delia, 566 U.S. 377, 380 (2012) (citing 42 U.S.C. §

1983). The County Defendants move to dismiss Plaintiff’s § 1983

claim against Defendant Jelsma on the basis of qualified

immunity.    MTD at 2.   Qualified immunity shields government

officials who perform discretionary functions from liability for

civil damages when “their conduct does not violate clearly

established statutory or constitutional rights of which a

                                  15
reasonable person would have known.” Harlow v. Fitzgerald, 457

U.S. 800, 818 (1982).   In deciding whether a government official

is entitled to qualified immunity in a § 1983 action, courts

must determine: (1) the federal constitutional or statutory

right allegedly violated; (2) whether the right was clearly

established 4; and (3) whether a reasonable official would have

believed the official’s conduct to be lawful.   Hamilton v.

Endell, 981 F.2d 1062, 1066 (9th Cir. 1992) (citing Romero v.

Kitsap County, 931 F.2d 624, 627 (9th Cir. 1991)).

           Whether an official is protected by qualified immunity

often turns on the “objective legal reasonableness” of his

action.   Anderson v. Creighton, 483 U.S. 635, 639 (1987).    If

the action at issue is an allegedly unlawful arrest, “the two

prongs of the qualified immunity analysis can be summarized as:

(1) whether there was probable cause for the arrest; and (2)

whether it is reasonably arguable that there was probable cause

for arrest—that is, whether reasonable officers could disagree

as to the legality of the arrest such that the arresting officer

is entitled to qualified immunity.” Rosenbaum v. Vashoe Cty.,

663 F.3d 1071, 1076 (9th Cir. 2011); see also Hunter v. Bryant,

502 U.S. 224, 226–27 (1991) (qualified immunity will shield the
4
  To analyze whether a right was clearly established, courts
attribute to defendants knowledge of constitutional developments
at the time of the alleged violations, including all available
case law. Fed. Deposit Ins. Corp. v. Henderson, 940 F.2d 465,
477 (9th Cir. 1991).


                                16
arresting officers if a reasonable police officer would have

believed that probable cause existed to arrest the plaintiff).

           Here, the FAC again alleges that Defendant Jelsma

deprived Plaintiff of his Fourth Amendment right to be free from

arrest unsupported by a warrant or probable cause.     FAC ¶¶ 102–

03.   Plaintiff also alleges that his arrest violated LEOSA and

thus his federal right to carry concealed weapons.     Id.

           a. Fourth Amendment

           The central issue in Plaintiff’s Fourth Amendment

claim, as with the original Complaint, is whether Defendant

Jelsma had probable cause to arrest Plaintiff, and, if he did

not, whether a reasonable officer in Defendant Jelsma’s position

would have believed that he had probable cause in light of

clearly established law and the information he possessed.     See

Hunter, 502 U.S. at 227.

           The Fourth Amendment confers the right to protection

from arrest without probable cause.     Beck v. Ohio, 379 U.S. 89,

91 (1964).   Thus, “a claim for unlawful arrest is cognizable

under § 1983 as a violation of the Fourth Amendment, provided

the arrest was without probable cause or other justification.”

Dubner v. City and Cty. of San Francisco, 266 F.3d 959, 964 (9th

Cir. 2001) (emphasis added).     Courts have explained that

“[p]robable cause to arrest or detain is an absolute defense to

any claim under § 1983 against police officers for wrongful

                                  17
arrest . . . as the lack of probable cause is a necessary

element” of the claim.   Lacy v. Cty. of Maricopa, 631 F.Supp.2d

1183, 1193 (D. Ariz. 2008); see also Hart v. Parks, 450 F.3d

1059, 1069 (9th Cir. 2006) (“Because police had probable cause

to arrest him, Hart’s false arrest claim necessarily fails.”

(citation omitted)).

          Probable cause to arrest exists “when officers have

knowledge or reasonably trustworthy information sufficient to

lead a person of reasonable caution to believe that an offense

has been or is being committed by the person being arrested.”

Fayer v. Vaughn, 649 F .3d 1061, 1064 (9th Cir. 2011) (quoting

United States v. Lopez, 482 F.3d 1067, 1072 (9th Cir. 2007));

Michino v. Lewis, No. CIV. 13-00546 ACK, 2015 WL 3752503, at *5

(D. Haw. June 16, 2015) (“A warrantless arrest is lawful under

the Fourth Amendment . . . if it is accompanied by probable

cause to believe that the arrestee has committed, or is

committing, an offense.” (citation and internal quotation marks

omitted)).

          The U.S. Supreme Court has recently indicated that

probable cause can rest on an objectively reasonable but

mistaken understanding of the law.   While the explicit holding

of Heien v. North Carolina, 135 S. Ct. 530 (2014), is that

“reasonable suspicion can rest on a mistaken understanding of

the scope of a legal prohibition,” id. at 536, the Supreme

                                18
Court’s reasoning has similar implications in the probable-cause

context:

           As the text indicates and we have repeatedly
           affirmed, “the ultimate touchstone of the
           Fourth Amendment is ‘reasonableness.’” Riley
           v. California, 573 U.S. ––––, ––––, 134
           S.Ct. 2473, 2482, 189 L.Ed.2d 430 (2014)
           (some internal quotation marks omitted). To
           be reasonable is not to be perfect, and so
           the Fourth Amendment allows for some
           mistakes on the part of government
           officials, giving them “fair leeway for
           enforcing the law in the community's
           protection.” Brinegar v. United States, 338
           U.S. 160, 176, 69 S.Ct. 1302, 93 L.Ed. 1879
           (1949). We have recognized that searches and
           seizures based on mistakes of fact can be
           reasonable. The warrantless search of a
           home, for instance, is reasonable if
           undertaken with the consent of a resident,
           and remains lawful when officers obtain the
           consent of someone who reasonably appears to
           be but is not in fact a resident. See
           Illinois v. Rodriguez, 497 U.S. 177, 183–
           186, 110 S.Ct. 2793, 111 L.Ed.2d 148 (1990).
           By the same token, if officers with probable
           cause to arrest a suspect mistakenly arrest
           an individual matching the suspect's
           description, neither the seizure nor an
           accompanying search of the arrestee would be
           unlawful. See Hill v. California, 401 U.S.
           797, 802–805, 91 S.Ct. 1106, 28 L.Ed.2d 484
           (1971). The limit is that “the mistakes must
           be those of reasonable men.” Brinegar,
           supra, at 176, 69 S.Ct. 1302.

           But reasonable men make mistakes of law, too
           . . . . The officer may be reasonably
           mistaken on either ground. Whether the facts
           turn out to be not what was thought, or the
           law turns out to be not what was thought,
           the result is the same: the facts are
           outside the scope of the law. There is no
           reason, under the text of the Fourth
           Amendment or our precedents, why this same

                                19
           result should be acceptable when reached by
           way of a reasonable mistake of fact, but not
           when reached by way of a similarly
           reasonable mistake of law.

Id.; see also id. at 539 (“The Fourth Amendment tolerates only

reasonable mistakes, and those mistakes—whether of fact or of

law—must be objectively reasonable.” (emphases in original)).

           The Ninth Circuit has recognized, in several

unpublished cases, the applicability of Heien in the arena of

probable cause for arrest.   See, e.g., Olsen v. City of

Henderson, 648 F. App’x 628, 631 (9th Cir. 2016) (“The issue is

whether defendant Nichols had probable cause to believe that the

statute was violated, and probable cause exists even if he made

a reasonable mistake of law or fact.” (citing Heien, 135 S. Ct.

at 539)); Lee v. Steinbronn, 671 F. App’x 488, 488 (9th Cir.

2016) (“Even if the Oregon statute did not criminalize Lea’s

conduct, Steinbronn is entitled to summary judgment on Lea’s [§

1983] unlawful-arrest and –seizure claims based on his

reasonable belief that it did.” (citing Heien)).   A number of

other circuits have likewise read Heien to apply to probable

cause.   See, e.g., United States v. Diaz, 854 F.3d 197, 202–205

(2d Cir. 2017) (relying on Heien and concluding that “Officer

Aybar had probable cause to arrest Diaz for a violation of New

York’s open-container law based on a reasonable belief that an

apartment-building stairwell is a public place for purposes of


                                20
that law.”); Cahaly v. Larosa, 796 F.3d 399, 408 (4th Cir. 2015)

(“Even if that determination was wrong as a matter of law,

officers may have probable cause to arrest based on ‘reasonable

mistakes of law.’” (quoting Heien, 135 S. Ct. at 536–37)).       And

other district courts in this Circuit have similarly recognized

Heien’s relevance in the probable-cause context.       See, e.g.,

Malek v. Green, No. 17-CV-00263-BLF, 2017 WL 4284117, at *7

(N.D. Cal. Sept. 27, 2017); O’Callaghan v. City of Portland, No.

3:12-CV-00201-BR, 2015 WL 7734012, at *5 (D. Or. Nov. 30, 2015),

aff'd, 736 F. App'x 704 (9th Cir. 2018); United States v.

Washington, No. 2:14-CR-262 JCM GWF, 2015 WL 1540486, at *14 (D.

Nev. Apr. 2, 2015), aff'd, 700 F. App'x 619 (9th Cir. 2017);

Varner v. City of Mesa, No. CV-13-02562-PHX-DGC, 2015 WL 736268,

at *7 n.2 (D. Ariz. Feb. 20, 2015).

            Here, the FAC makes clear that Plaintiff gave officers

consent to search his vehicle.      FAC ¶ 18.   Upon searching

Plaintiff’s vehicle, officers recovered a shotgun and a 9mm

handgun.    Id. ¶¶ 33–35.    The Court previously explained that

Plaintiffs’ possession of these firearms appeared to violate

Hawaii Revised Statutes (“HRS”) § 134-23 or HRS § 134-24. 5      April

5
    HRS § 134-23 provides:

            Except as provided in section 134-5, all
            firearms shall be confined to the
            possessor’s place of business, residence, or
            sojourn; provided that it shall be lawful to
(Continued . . .)

                                   21
20, 2018 Order at 11-13; MTD at 2.   Like the Complaint, the FAC

contains no allegations showing that the firearms in Plaintiff’s

vehicle were lawful under either HRS § 134-23 or HRS § 134-24;

nor does the FAC allege that Plaintiff’s possession of concealed

firearms was lawful based on the exemption under HRS § 134-5. 6

When officers performed a vehicle search with Plaintiff’s

consent and recovered the shotgun and 9mm handgun, therefore, it

appeared to them that Plaintiff had committed a felony.


(. . .)
          carry unloaded firearms in an enclosed
          container from the place of purchase to the
          purchaser's place of business, residence, or
          sojourn, or between these places upon change
          of place of business, residence, or sojourn,
          or between these places and the following:
          (1) A place of repair; (2) A target range;
          (3) A licensed dealer's place of business;
          (4) An organized, scheduled firearms show or
          exhibit; (5) A place of formal hunter or
          firearm use training or instruction; or (6)
          A police station.

HRS § 134-23 defines the required “enclosed container” as “a
rigidly constructed receptacle, or a commercially manufactured
gun case, or the equivalent thereof that completely encloses the
firearm.” Id. Violation of the statute is considered a class B
felony. Id. HRS § 134-24 is virtually identical to § 134-23,
except that it applies to loaded firearms. A violation of HRS §
134-24 is a class C felony.
6
  HRS § 134-5 provides: that it is legal to carry and use a
lawfully acquired rifle or shotgun while engaged in hunting or
target shooting, or while going to or from the place of doing
so; that no permit is required when a lawfully acquired firearm
is lent to any person on a target range for the purpose of
target shooting; and that a person may under some circumstances
carry unconcealed and use a legally acquired pistol or revolver
while actually hunting game mammals.


                                22
          Plaintiff again argues that Defendant Jelsma lacked

probable cause to arrest him because he is authorized to carry

multiple concealed weapons under LEOSA.   E.g., Opp. at 17–22.

This argument fails.

          LEOSA directs that:

          Notwithstanding any other provision of the
          law of any State or any political
          subdivision thereof, an individual who is a
          qualified retired law enforcement officer
          and who is carrying the identification
          required by subsection (d) may carry a
          concealed firearm that has been shipped or
          transported in interstate or foreign
          commerce, subject to subsection (b).

18 U.S.C. § 926C(a) (emphasis added).   Subsection (d), which

sets forth the forms of identification a qualified retired law

enforcement officer (“QRLEO”) must be carrying in order to

lawfully carry a concealed firearm, mandates that a QRLEO carry

either:

          (1) a photographic identification
             issued by the agency from which
             the individual separated from
             service as a law enforcement
             officer that identifies the
             person as having been employed
             as a police officer or law
             enforcement officer and
             indicates that the individual
             has, not less recently than one
             year before the date the
             individual is carrying the
             concealed firearm, been tested
             or otherwise found by the agency
             to meet the active duty
             standards for qualification in
             firearms training as established

                                23
               by the agency to carry a firearm
               of the same type as the
               concealed firearm;

               or

          (2) (A) a photographic
             identification issued by the
             agency from which the individual
             separated from service as a law
             enforcement officer that
             identifies the person as having
             been employed as a police
             officer or law enforcement
             officer;

               And

               (B) a certification issued by
               the State in which the
               individual resides or by a
               certified firearms instructor
               that is qualified to conduct a
               firearms qualification test for
               active duty officers within that
               State that indicates that the
               individual has, not less than 1
               year before the date the
               individual is carrying the
               concealed firearm, . . . met
               [certain qualification
               standards].

Id. § 926C(d)(1)-(2).    Plaintiff does not allege that he had an

identification card satisfying § 926C(d)(1), and Exhibit 2

attached to the FAC confirms that he did not.     See FAC ¶ 104(k)

and ID Card.    Plaintiff instead appears to be attempting to

allege that he satisfied the identification requirements listed

in § 926C(d)(2)(A)-(B).    Those requirements plainly state that a

qualified retired law enforcement officer must be carrying both


                                 24
a photographic identification and a certificate of firearms

qualification meeting certain criteria.   See 18 U.S.C. §

926C(d)(2)(A)-(B). But the FAC fails to plausibly allege that

Plaintiff was carrying any certificate of firearms

qualification, let alone one that met the strictures of §

926C(d)(2)(B). 7

7
  The FAC alleges solely that Plaintiff “had” a certificate, not
that he was carrying it at the time of the vehicle search and
his arrest, as LEOSA requires. See, e.g., FAC ¶ 95; see also 18
U.S.C. § 926C (conditioning LEOSA’s protections on a QRLEO’s
“carrying the identification required by subsection (d)”). The
Court noted similar issues regarding both the ID Card and the
certificate when ruling on the original Complaint. See April
20, 2018 Order at 15, 17.

Moreover, the Court notes without finding that the certificate
of qualification the FAC alleges that Plaintiff “had” appears as
though it was deficient under LEOSA at the time of the incident.
See FAC Ex. 8. As stated above, § 926C(d)(2)(B) requires that
Plaintiff be carrying:
          a certification issued by the State in which
          the individual resides or by a certified
          firearms instructor that is qualified to
          conduct a firearms qualification test for
          active duty officers within that State that
          indicates that the individual has, not less
          than 1 year before the date the individual
          is carrying the concealed firearm, . . . met
          [certain qualification standards].
Plaintiff’s own allegations in the FAC show that Plaintiff’s
certificate—even if he had been carrying it on January 26,
2017—did not entitle him to carry concealed firearms under
LEOSA. Plaintiff alleges only that he “had a certificate
issued on December 28, 2015, which was issued one year before
he started carrying concealed firearms . . . .” FAC ¶ 104l. A
2015-issued certificate necessarily does not show that
Plaintiff met certain firearms qualification standards “not
less than 1 year before” January 26, 2017, as LEOSA requires.
Plaintiff’s statement that his certificate “was issued one year
before he started carrying concealed firearms,” rather than “1
(Continued . . .)

                               25
          However, taking the FAC’s factual allegations as true,

Defendant Jelsma repeatedly refused to examine the ID Card,

e.g., FAC at ¶¶ 20, 22, 48–49, 50, and thus did not know that

Plaintiff did not meet LEOSA’s identification requirements and

could not avail himself of its protection.   The ID Card did not

in fact meet the strictures of § 926C(d)(1) because it did not

indicate that Plaintiff had met “the active duty standards for

qualification in firearms training” within the previous year.

But, for all Defendant Jelsma knew, it might have been the type

of identification card that reflected both of LEOSA’s

identification requirements, and no additional authentication

may have been necessary.   Therefore, the infirmity of

Plaintiff’s identification to establish that he was entitled to

LEOSA’s protections was not within Defendant Jelsma’s knowledge.

Instead, what was within Defendant Jelsma’s knowledge was that

Plaintiff was carrying two concealed firearms in violation of

Hawai`i state law and was asserting that LEOSA’s protections

applied, trumping Hawai`i law and rendering his conduct legal.

(. . .)
year before the date the individual is carrying the concealed
firearm” evidences a flawed understanding of § 926C(d)(2)(B)’s
requirements.

Plaintiff, through his attorney, asserted at the hearing on
this Motion that Plaintiff was carrying a certificate of
firearms qualification on January 26, 2017. But “[t]he focus
of any Rule 12(b)(6) dismissal . . . is the complaint,”
Schneider, 151 F.3d at 1197 n.1, and Plaintiff has not properly
alleged that he was carrying a certificate on January 26, 2017.


                                26
It is true that a police officer may not ignore exculpatory

evidence that would negate a finding of probable cause.

Yousefian v. City of Glendale, 779 F.3d 1010, 1014 (9th Cir.

2015).   But here, the application of LEOSA may well not have

been exculpatory, because Plaintiff had two weapons in his

vehicle.   Given the Court’s earlier findings, the remaining

issue is whether Defendant Jelsma had probable cause to believe

that Hawai`i’s firearms laws 8 were violated, even assuming that

Plaintiff was carrying the proper identification on January 26,

2017 and thus was entitled to LEOSA’s protection.

           LEOSA, by its terms, supersedes state-law prohibitions

regarding the carrying of concealed firearms by QRLEOs (with

exceptions not applicable here).     See 18 U.S.C. § 926C(a).   The

parties are vociferous in arguing over whether LEOSA permits a

qualified individual to carry a single concealed firearm or

multiple concealed firearms.   The Court need not and does not

decide which is the correct reading, because even if Defendant

8
  The MTD does not address, and therefore the Court does not
decide, the issue of whether Defendant Jelsma had probable cause
to arrest Plaintiff for terroristic threatening. Because a
claim for false arrest focuses on the validity of the arrest,
not of each individual charge, the existence of probable cause
for any of the charges made will cause a claim for false arrest
to fail. Lacy v. Cty of Maricopa, 631 F. Supp. 2d 1183, 1194
(D. Ariz. 2008) (collecting cases); see also Barry v. Fowler,
902 F.2d 770, 773 n.5 (9th Cir. 1990) (noting that, because the
defendant officer had probable cause to arrest plaintiff for one
charge, the arrest was not unconstitutional even if probable
cause for another charge was lacking).


                                27
Jelsma was mistaken—that is, even if LEOSA does in fact permit a

qualified individual to carry multiple concealed weapons, such

that LEOSA operated to protect both of Plaintiff’s guns—

Defendant Jelsma’s mistake of law was an objectively and

eminently reasonable one.    In other words, regardless of which

reading of LEOSA is correct, Defendant Jelsma had “knowledge or

reasonably trustworthy information sufficient to lead a person

of reasonable caution to believe that an offense ha[d] been or

[wa]s being committed by the person being arrested,” Fayer, 649

F.3d at 1064 (citations omitted), and thus had probable cause to

arrest Plaintiff, see, e.g., Heien, 135 S. Ct. at 536, 539;

Olsen, 648 F. App’x at 631; Diaz, 854 F.3d at 202–03.

          The reading of LEOSA that would lead a reasonable

officer in Defendant Jelsma’s shoes (and with his knowledge) to

conclude that Plaintiff was violating Hawai`i state law by

carrying at least one non-LEOSA-protected weapon in an illegal

manner is not just objectively reasonable—it is the most

reasonable interpretation.    LEOSA provides that a QRLEO who is

carrying the identification required by § 926C(d) “may carry a

concealed firearm[.]” 18 U.S.C. § 926C(a).    The County

Defendants point to the indisputably singular wording of that

portion of LEOSA, as well as to similar construction elsewhere:

the statute’s definition, in § 921(a)(3), of “firearm” to mean

“(A) any weapon . . . ; (B) the frame or receiver of such

                                 28
weapon; (C) any firearm muffler or firearm silencer; (D) any

destructive device”; and to § 926C(d)(1), which, while

discussing LEOSA’s identification requirements, again refers to

“the concealed firearm” in the singular.   MTD at 4. 9

          Because in their view “[t]here is nothing ambiguous”

about LEOSA’s language, the County Defendants, citing inapposite

cases, 10 assure the Court that “there is no need” to undertake “a

squishy inquiry” by “descend[ing] into the mushy, subjective

morass that is legislative intent.” Reply at 2.   While disputing

the County Defendants’ premise, 11 the Court agrees with their

conclusion: A deep dive into legislative intent is unnecessary,

because the Court need not make a definitive ruling regarding

9
   In advancing this argument in their Reply, counsel for the
County Defendants refer to Plaintiff as “John Rambo Rodrigues.”
Reply at 5. The Court finds this lack of decorum to be highly
inappropriate.
10
    Defendants cite Chevron USA v. Natural Res. Def. Council, 467
U.S. 837, 842–44 (1984) and Royal Foods Co. v. RJR Holdings,
Inc., 252 F.3d 1102, 1106 (9th Cir. 2001). See MTD at 4; Reply
at 2. These cases’ discussions of statutory interpretation take
place in the context of administrative law and, like Chevron
deference itself, are wholly inapposite here.
11
    The U.S. Supreme Court has noted that, while
            [t]he starting point in every case involving
            construction of a statute is the language
            itself[,] . . . ascertainment of the meaning
            apparent on the face of a single statute
            need not end the inquiry. . . . The
            circumstances of the enactment of particular
            legislation may persuade a court that
            Congress did not intend words of common
            meaning to have their literal effect.
Watt v. Alaska, 451 U.S. 259, 265–66 (1981) (citations and
internal quotation marks omitted).


                                29
the scope of LEOSA’s protections in order to discern whether or

not Defendant Jelsma’s arrest of Plaintiff was supported by

probable cause.     Because an objectively reasonable mistake of

law can support probable cause, the Court need only resolve the

question of whether it is objectively reasonable to interpret

LEOSA to entitle a QRLEO to carry one concealed weapon and no

more.   The Court finds that it is.

            Plaintiff argues along several lines that LEOSA

permits a QRLEO to conceal and carry multiple firearms.     These

arguments are strained and unconvincing, 12 but even if it were

12
  Plaintiff makes three arguments, none of which appears
meritorious.
          First, Plaintiff argues that “LEOSA’s plain and
ordinary meaning permits and anticipates possession of multiple
firearms.” Opp. at 17–19. In support of this proposition,
Plaintiff cites to § 926C(b)’s use of “firearms” in the plural,
as in,
          This section shall not be construed to
          supersede or limit the laws of any State
          that—
          (1) permit private persons or entities to
                prohibit the possession of concealed
                firearms on their property; or
          (2) prohibit or restrict the possession of
                firearms on any State or local
                government property, installation,
                building, or park.
(emphasis Plaintiff’s). Plaintiff also notes that § 921(a)(3)
defines “firearm” using the word “any,” as in “any weapon . . .
”, and that the first, third, and seventh definitions of “any”
in Random House Webster’s unabridged dictionary provide,
respectively, that “any” can mean “one or more without
specification,” “some,” or “a quantity or number.” Opp. at 18.
Therefore, Plaintiff concludes, “the plain and ordinary meaning”
of LEOSA is that a QRLEO may conceal and carry more than one
firearm. Opp. at 18–19. This reading of the statute is
(Continued . . .)

                                  30
not so, it is simply, inherently, and objectively reasonable to

read LEOSA’s provision that “an individual who is a qualified

retired law enforcement officer . . . may carry a concealed


(. . .)
strained at best. Section 926(b)’s use of the plural “firearms”
is the logical corollary of restrictions or prohibitions
regarding the presence of all firearms—not just one—on
particular property. And section 921(a)(3)’s definition of
“firearm” pairs the word “any” with the singular “weapon”—a
pairing that not only makes logical sense in the context of the
definition of a singular word, but makes it most natural to read
“any” as “a [weapon] no matter which,” OXFORD DICTIONARY (2d ed.
1989)—in other words, as referring to a single firearm.
           Plaintiff’s second argument is along the same lines
and fares no better. Citing the statutory interpretation canon
of in pari materia, Plaintiff argues, essentially, that § 926C’s
“a concealed weapon” ought to be read to denote multiple
concealed weapons because such a reading would render it
consistent with other portions of LEOSA where the plural is
used, including those discussed above and the mention of
“firearms training” in §§ 926C(c)(4), (d)(1), and (d)(2)(B).
Opp. 19–20. But the Court does not perceive how the use of a
term of art like “firearms training,” or the use of the plural
“firearms” in the above-cited contexts, contradicts or indeed
affects the natural reading of § 926C(a): That, under LEOSA, a
QRLEO may carry one concealed firearm.
           Plaintiff’s third argument also fails. Quoting at
length from Senator Edward M. Kennedy’s minority views on LEOSA
as contained in Senate Report 108-29, Plaintiff misunderstands
Senator Kennedy’s objections regarding the type of weapons LEOSA
would permit qualified individuals to conceal and carry as being
directed at the number of weapons at issue. See Opp. at 20–22
(citing S. Rep. No. 108-29, at 16 (2003)).
           Plaintiff nowhere cites to any case holding that LEOSA
permits a qualified individual to carry and conceal more than
one weapon. See generally Opp. However, the Court acknowledges
that there are apparently no cases discussing whether LEOSA
permits a QRLEO to carry only one concealed weapon or multiple
concealed weapons. Moreover, the Court believes that it would
be prudent for Congress to consider allowing a qualified law
enforcement officer or a QRLEO to carry a concealed automatic
rifle in addition to a handgun, because, in the current era,
terrorists and criminals now often use automatic rifles.


                               31
firearm” as contemplating that a single QRLEO is permitted to

carry a single concealed weapon.

           Because any mistake of law Defendant Jelsma made in

determining that LEOSA protected, at most, one of the two guns

Plaintiff was carrying in violation of Hawai`i state law was

objectively reasonable, his arrest of Plaintiff for firearms

violations was supported by probable cause.    See Heien, 135 S.

Ct. at 536, 539; Olsen, 648 F. App’x at 631; Diaz, 854 F.3d at

202–03.   Defendant Jelsma therefore did not violate Plaintiff’s

Fourth Amendment right to be free from arrest unsupported by a

warrant or probable cause.

           b. LEOSA

           In addition to his Fourth Amendment claim, Plaintiff

alleges that his arrest violated LEOSA, FAC ¶ 102(b), and thus

his “federal right to carry concealed weapons,” id. ¶ 103.    In

his Opposition, Plaintiff cites a D.C. Circuit case holding that

LEOSA creates, for qualified individuals, a federal right to

carry concealed weapons that may be vindicated under § 1983, see

Opp. at 15–16 (citing Duberry v. District of Columbia, 824 F.3d

1046 (D.C. Cir. 2016)). 13   But the portion of Plaintiff’s § 1983

claim that is premised on Defendant Jelsma’s alleged violation

13
  Curiously, Plaintiff cites this case not for the proposition
that LEOSA creates a private right actionable under § 1983, but
in order to support his contention—which Defendants do not
dispute—that LEOSA preempts state law. See Opp. at 15–17.


                                  32
of Plaintiff’s “federal right to carry concealed weapons” cannot

stand, because Plaintiff has not established that he had such a

right on January 26, 2017.

          In any event, the Court is somewhat doubtful that any

right created by LEOSA was “clearly established” on January 26,

2017, as would be necessary for Plaintiff to maintain this claim

against Defendant Jelsma.    See Ashcroft v. al-Kidd, 563 U.S.

731, 735 (2011) (“Qualified immunity shields federal and state

officials from money damages unless a plaintiff pleads facts

showing (1) that the official violated a statutory or

constitutional right, and (2) that the right was ‘clearly

established’ at the time of the challenged conduct.” (citation

omitted)); see also id. at 741 (in order for a right to be

clearly established, “existing precedent must have placed the

statutory or constitutional question beyond debate”); Burban v.

City of Neptune Beach, No. 3:17-CV-262-J-34JBT, 2018 WL 1493177,

at *6 (M.D. Fla. Mar. 27, 2018) (noting that, “both before and

after Duberry, district courts . . . have reached a contrary

conclusion” on the question of whether LEOSA confers a right

vindicable under § 1983) (collecting cases).    But even assuming

arguendo that LEOSA does create a federal right actionable under

§ 1983, and that that right was clearly established on the date

in question, Plaintiff has, as explicated above, failed to

allege that he in fact met LEOSA’s identification requirements

                                 33
on January 26, 2017—requirements on which LEOSA’s protection is

conditioned.    See 18 U.S.C. § 926C(a).    Because LEOSA’s

protection did not apply to Plaintiff during the at-issue

events, his arrest cannot have violated any rights secured to

him by LEOSA.

            In sum, Defendant Jelsma has no need of qualified

immunity because he did not violate Plaintiff’s constitutional

or statutory rights.    In the absence of such a violation,

Plaintiff’s § 1983 claim cannot stand. 14    The Court thus

dismisses Count I against Defendant Jelsma without prejudice.

     II.    Count II: § 1983 Against the County

            The County Defendants argue that Plaintiff’s § 1983

claim against the County should be dismissed because Plaintiff

was not deprived of a federal constitutional or statutory right.

MTD at 5.    Section 1983 provides a remedy for the deprivation of

a right secured by the Constitution or federal statutes by any

person under color of state law.      42 U.S.C. § 1983; Maine v.

Thiboutot, 448 U.S. 1, 4 (1980); Gibson v. U.S., 781 F.2d 1334,

1338 (9th Cir. 1986).    “Persons” covers “state and local

officials sued in their individual capacities, private

14
  The Court notes that if probable cause for the arrest had been
absent, Defendant Jelsma would be entitled to qualified
immunity—and Plaintiff’s § 1983 claim for unlawful arrest would
fail—because it was at the very least reasonably arguable that
there was probable cause for the arrest. See Rosenbaum, 663
F.3d at 1076 (citation omitted).


                                 34
individuals and entities which acted under color of state law,

and local governmental entities.”    Vance v. Cty. of Santa Clara,

928 F. Supp. 993, 995-96 (N.D. Cal. 1996).    For an official

capacity suit, municipalities and their agents must cause the

violation of a plaintiff’s federal constitutional or statutory

right through a policy or custom.    Monell, 436 U.S. at 694.

          The FAC establishes that Defendant Jelsma and other

law enforcement officers had probable cause to arrest Plaintiff.

See Section I(a), supra.   For that reason, Defendant Jelsma and

other officers did not violate a federal constitutional right

under the Fourth Amendment.   Moreover, on January 26, 2017,

Plaintiff was not carrying the identification required in order

to avail himself of LEOSA’s protection, and therefore he cannot

have had any federal right to concealed carry under LEOSA.      See

Section I(b), supra.   Absent an underlying violation of

Plaintiff’s federal constitutional or statutory rights, there

can be no Monell liability against the County.    Quintanilla v.

City of Downey, 84 F.3d 353, 355 (9th Cir. 1996) (“[A] public

entity is not liable for § 1983 damages under a policy that can

cause constitutional deprivations, when the factfinder concludes

that an individual officer, acting pursuant to the policy,

inflicted no constitutional harm to the plaintiff.”); see also

City of Los Angeles v. Heller, 475 U.S. 796, 799 (1986) (“If a

person has suffered no constitutional [or statutory] injury at

                                35
the hands of the individual police officer[,]” any alleged

authorization by the department “is quite beside the point.”);

Monell, 436 U.S. at 694.

            In light of the fact that Plaintiff was not deprived

of either a federal constitutional or statutory right, the Court

dismisses Count II against the County without prejudice.

     III. Count III: False Arrest/False Imprisonment Against the

            County Defendants

            The FAC’s state-law false arrest/false imprisonment

claim 15 fails for the reasons explained in the April 20, 2018

Order.    ECF No. 14 at 23-25.   A determination that the arresting

officer “had probable cause is a defense to the common law

claims of false arrest[] [and] false imprisonment[.]”    Reed, 76

Haw. at 230, 873 P.2d at 109 (citing House v. Ane, 56 Haw. 383,

390-91, 538 P.2d 320, 325-26 (1975) and Towse v. State, 64 Haw.

624, 635, 647 P.2d 696, 704 (1982)); Freeland v. Cty of Maui,

No. CIV. 11-00617 ACK-KS, 2013 WL 6528831, at *19 (D. Haw. Dec.

11, 2013) (“Probable cause is an affirmative defense to the

claim of false imprisonment.” (citation omitted)); see also MTD

at 6.    Defendant Jelsma made a warrantless arrest of Plaintiff

after he “saw and observed what reasonable persons would believe

15
  Because “a person who is falsely arrested is at the same time
falsely imprisoned, false arrest and false imprisonment as tort
claims are distinguishable only in terminology.” Reed v. City &
Cty. of Honolulu, 76 Haw. 219, 230, 873 P.2d 98, 109 (1994).


                                  36
to be an offense being committed in [his] presence.”      House, 56

Haw. at 391, 538 P.2d at 326; see also April 20, 2018 Order at

23.    Accordingly, Plaintiff’s detention and restraint were

lawful, and his false arrest/false imprisonment claim, Count

III, is dismissed without prejudice.

      IV.   Counts IV–VI: Defamation “Per Se,” Defamation “Per

            Quod,” and False Light Against the County Defendants

            The County Defendants move to dismiss Plaintiff’s

claims for defamation and false light because “the two

purportedly-false statements, which [Plaintiff] alleges injured

him, are, in fact, true.”      MTD at 6.   A claim for defamation has

four elements under Hawaii Law: “(1) a false and defamatory

statement concerning another; (2) an unprivileged publication to

a third party; (3) fault amounting at least to negligence . . .

; and (4) either actionability of the statement irrespective of

special harm or the existence of special harm caused by the

publication.”       Gonsalves v. Nissan Motor Corp. in Hawaii, Ltd.,

100 Haw. 149, 171, 58 P.3d 1196, 1218 (2002) (alteration in

original) (citation omitted). 16     The truth of the allegedly

16
  “Although false-light and defamation claims are not identical,
there is a substantial overlap between the claims. Courts have
held that where . . . a false-light claim is based on the same
statements as a defamation claim, the false-light claim must be
dismissed if the defamation claim is dismissed.” Wilson v.
Freitas, 121 Haw. 120, 130, 214 P.3d 1110, 1120 (Ct. App. 2009)
(citation omitted); see also Nakamoto v. Kawauchi, 142 Haw. 259,
271, 418 P.3d 600, 612 (2018) (quoting Wilson). The Court will
(Continued . . .)

                                    37
defamatory statement “is a complete defense to an action for

defamation,” and the “[l]iteral truth of a publication need not

be established, only that the statement is ‘substantially

true.’”   Basilius v. Honolulu Pub. Co., 711 F. Supp. 548, 551

(D. Haw. 1989), aff’d sub nom. Polycarp Basilius v. Honolulu

Pub. Co., 888 F.2d 1394 (9th Cir. 1989) (citations omitted); see

also Kohn v. West Hawaii Today, Inc., 65 Haw. 584, 590, 656 P.2d

79, 83 (1982) (“[I]t is sufficient if the substance, the gist,

the sting, of the matter is true.” (citation omitted)).

           The defamation and false light claims in the FAC focus

on two media releases the County Defendants issued following

Plaintiff’s arrest.   See FAC ¶¶ 75, 135, 150, 158.   The FAC also

attaches several declarations from individuals who read the

releases and related articles, and believe that they damaged

Plaintiff’s reputation and standing in his community.   See,

e.g., FAC ¶¶ 138, 140; Declaration of Alvin T. Aoki (“Aoki

Decl.), ECF No. 16-11; Declaration of Antoinette Bello (“Bello

Decl.”), ECF No. 16-12.   Although Plaintiff has significantly

supplemented his defamation and false light allegations compared

to those in the original Complaint, he again fails to show that

the County Defendants made a false statement.   In the absence of


(. . .)
again analyze Plaintiff’s false light claim together with his
defamation claims. See April 20, 2018 Order, ECF No. 14 at 25
n.10.


                                38
a false statement, Plaintiff cannot state a claim for defamation

or false light.

          As the Court explained in the April 20, 2018 Order,

statements reporting Plaintiff’s arrest and charges alone cannot

be defamatory.    April 20, 2018 Order, ECF No. 14 at 27.   This is

because Plaintiff was in fact arrested and charged with criminal

violations.   FAC ¶ 67; Basilius, 711 F. Supp. at 551-52

(rejecting argument that a publication’s materially accurate

report of murder allegations implied that plaintiff had actually

committed the murder); see also Martin v. Hearst Corp., 777 F.3d

546, 553 (2d Cir. 2015) (“The news reports at issue in this case

. . . . simply state that [the plaintiff] was arrested and

criminally charged, both of which [she] admits are true.

Reasonable readers understand that some people who are arrested

are guilty and that others are not. Reasonable readers also know

that in some cases individuals who are arrested will eventually

have charges against them dropped.”); Wilson v. Freitas, 121

Haw. 120, 131, 214 P.3d 1110, 1121 (Ct. App. 2009), as amended

(Aug. 4, 2009) (“Accurately identifying someone as a suspect in

a criminal investigation does not constitute an accusation of

guilt and cannot support a claim for defamation, even if the

plaintiff proves he is not guilty”).

          However, Plaintiff now points to specific portions of

the media releases that he alleges were false and defamatory.

                                 39
E.g., FAC ¶¶ 75(a)-(b), 135(a), 135(b), 158.    Plaintiff first

claims that the media releases’ statement that a “group of

individuals” were involved in an incident in which gunshots may

have been fired was false.   FAC ¶ 135(a).   But Plaintiff’s

summary of the releases’ actual statement is inaccurate; the

“group” referred to was, in both releases, a “group of

individuals near the area where the shots were reported” whom

“[r]esponding officers contacted.” FAC Ex. 4 at 8, 9.    And the

FAC itself alleges that HCPD officers spoke to witnesses to the

confrontation.   FAC ¶ 13.   Under these circumstances, and taking

Plaintiff’s allegations as true, this portion of the media

releases is accurate.

           Second, Plaintiff contends that the releases’

statement that “firearms were involved in a confrontation,” FAC

Ex. 4 at J.R. 9, was false and defamatory.    Plaintiff alleges,

however, that the January 26, 2017, incident involved: (1)

Brooks brandishing and discharging a firearm; and (2) the

recovery of two firearms from Plaintiff’s vehicle.    FAC ¶¶ 13,

33.   Although Plaintiff seems to argue that the statement is

false because only Brooks’s firearm was “involved in the

confrontation”—not the multiple firearms found in Plaintiff’s

vehicle—the Court finds this statement at least “substantially

true.”   Basilius, 711 F. Supp. at 551 (citation omitted).     Truth

“is a complete defense to an action for defamation,” Basilius,

                                 40
711 F. Supp. at 551, and thus the statement that “firearms were

involved in a confrontation,” FAC Ex. 4 at J.R. 9, cannot serve

as the basis of Plaintiff’s defamation claims under these

circumstances.   The Court dismisses Counts IV, V, and VI without

prejudice.

     V.    Counts VII and VIII: IIED and NIED Against the County

           Defendants

           Plaintiff asserts IIED and NIED claims against the

County Defendants.   FAC ¶¶ 166-76.   As pled in the FAC, and as

stated in the April 20, 2018 Order, ECF No. 14 at 30, 32,

Plaintiff’s IIED and NIED claims are derivative of his § 1983

claims—which, as discussed above, are not viable.   “Once the

underlying constitutional claims are dismissed, there is no

basis for an IIED claim. . . . [and] [o]nce the underlying

constitutional claims are dismissed, the NIED claim, like the

IIED claim, fails.” Luzon v. Atlas Ins. Agency, Inc., 284 F.

Supp. 2d 1261, 1263 (D. Haw. 2003).    Because the FAC alleges no

viable predicate claim on which Plaintiff’s IIED and NIED claims

can be based, the Court once again dismisses Counts VII and VIII

without prejudice.

     VI.   Doe Defendants

           As the Court iterated in its April 20, 2018 Order, ECF

No. 14 at 8–9 n.2, courts generally disfavor the use of Doe

defendants.   Wakefield v. Thompson, 177 F.3d 1160, 1163 (9th

                                41
Cir. 1999).    The Federal Rules of Civil Procedure do not contain

a provision permitting a plaintiff’s use of fictitious

defendants.    See Fifty Assocs. v. Prudential Ins. Co., 446 F.2d

1187, 1191 (9th Cir. 1970).   In situations where the identity of

alleged defendants will not be known prior to the filing of a

complaint, however, “the plaintiff should be given an

opportunity through discovery to identify the unknown

defendants, unless it is clear that discovery would not uncover

the identities, or that the complaint would be dismissed on

other grounds.” Gillespie v. Civiletti, 629 F.2d 637, 642 (9th

Cir. 1980); Wilkes v. HCCC Cent. Hosp., Civ. No. 11-00041 HG-

BMK, 2011 WL 563987, at *4 (D. Haw. Feb. 7, 2011). When there

are named Defendants, such as here, the inclusion of Doe

defendants is “simply an inkblot on the pleadings with no

procedural or substantive effect on the action.”   Winnemucca

Indian Colony v. U.S. ex rel. Dep’t of the Interior, No. 3:11-

CV-00622-RCJ-VPC, 2012 WL 2789611, at *7 (D. Nev. July 9, 2012).

          Here, the FAC does not contain any specific

allegations against the Doe Defendants, and the FAC, unlike the

Complaint, does not state that Plaintiff will amend the FAC to

state the Doe Defendants’ true identities once they are

ascertained.   These facts, along with the Court’s assumption

that Plaintiff read and heeded the caution in the April 20, 2018

Order, ECF No. 14 at 8–9 n.2, lead the Court to surmise that the

                                 42
Doe Defendants’ inclusion in the FAC may be the result of

inadvertence.   The Court again cautions that, if the Doe

Defendants remain in any amended complaint that is filed, they

may be subject to dismissal in the future.

                            CONCLUSION

           For the foregoing reasons, the Court GRANTS Defendants

County of Hawaii and Samuel Jelsma’s Motion to Dismiss the FAC,

ECF No. 17, and dismisses all of Plaintiff’s claims WITHOUT

PREJUDICE. 17

           Plaintiff may file an amended complaint within thirty

days of the entry of this Order, provided Plaintiff has a good-

faith basis to allege additional facts addressing the issues

identified herein.   The Court cautions, however, that if

Plaintiff is unable to cure the defects identified in this

Order, any amended complaint will likely be dismissed with

prejudice.




17
  While, with the Court required to accept the FAC’s allegations
as true, it appears that Defendant Jelsma improperly sought to
punish Plaintiff, the Court nevertheless finds that Plaintiffs’
allegations fail to establish any viable claim as currently
pled.


                                43
            IT IS SO ORDERED.

            DATED: Honolulu, Hawai`i, November 20, 2018.




                                     ________________________________
                                     Alan C. Kay
                                     Sr. United States District Judge




Rodrigues v. Cty of Hawai`i et al., Civ. No. 18-00027 ACK-RLP, Order Granting
Defendants’ Motion to Dismiss FAC.




                                     44
